Citation Nr: 1529593	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by nausea, severe abdominal pain, diarrhea, and sore throat.

2.  Entitlement to service connection for right hand warts.

3.  Entitlement to service connection for rash between the legs, to include as due to exposure to herbicides.

4.  Entitlement to service connection for disability exhibited by a twisted neck.

5.  Entitlement to service connection for a right leg anterior portion disorder.

6.  Entitlement to service connection for disability exhibited by blurred vision.

7.  Entitlement to a rating in excess of 20 percent for right ankle arthritis, status post right ankle fracture.

8.  Entitlement to a rating in excess of 30 percent for residuals of a left ankle fracture.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied the service connection and increased rating claims listed above.  

The Board notes that following a January 2013 statement of the case, the Veteran limited his appeal and did not appeal the issues of entitlement to service connection for a right thumb cut or right hand warts.  However, VA continued to consider the appeal regarding service connection for right hand warts, as reflected by a June 2013 supplemental statement of the case.  Inasmuch as VA has taken actions to indicate to the Veteran that the issue of service connection for right hand warts remained on appeal and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Accordingly, this issue remains on appeal.

In a June 2013 decision, the RO granted service connection for linear scarring of the right upper extremity as a residual of a right elbow cyst removed during military service.  Therefore, the issue of entitlement to service connection for a right elbow cyst is no longer on appeal.

In February 2014 the Veteran testified at a personal hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015 the Veteran's agent submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in May 2015 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).

The issue of TDIU has been raised by a lay statement received in November 2011 and by the Veteran's statements during fee-basis and VA ankle examinations in December 2011 and April 2013, respectively.  When TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for disability exhibited by rash between the legs and a twisted neck, entitlement to increased ratings for right and left ankle disabilities status post fractures, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by nausea, abdominal pain, diarrhea, and sore throat; the most persuasive and probative medical evidence indicates that GERD, hiatal hernia, colonic diverticulosis, and cholelithiasis began many years after separation from service and are unrelated to military service.

2.  The Veteran does not have a current disability manifested by right hand warts.

3.  The Veteran does not have a current disability of the anterior portion of the right leg.

4.  The Veteran's astigmatism is not a disability for VA compensation purposes and acquired disability exhibited by blurred vision did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by nausea, abdominal pain, diarrhea, and sore throat have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for establishing service connection for disability exhibited by right hand warts have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for establishing service connection for a disorder of the anterior portion of the right leg or knee have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for establishing service connection for disability exhibited by blurred vision have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In November 2011, a VCAA letter was issued to the Veteran with regard to his service connection and increased ratings claims.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records; post-service VA and private outpatient treatment records; articles about nausea and vomiting, sepsis syndrome, and astigmatism; lay statements of the Veteran, his agent, and D. G.; and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In February 2013, he was afforded VA examinations to evaluate his claimed service-connected disabilities and etiological opinions were proffered with respect to his claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA examination reports are adequate for adjudication purposes because the reports document the Veteran's symptomatology, reflect thorough examination, and express medical opinions supported by a rationale.

In February 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2014 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to substantiate the service connection and increased rating claims.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues in appellate status.

II. Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Veteran's original claim for service connection was received in February 1970 shortly after separation from service and pertained to right and left ankle disabilities, which are service-connected, and a low back disability, which was denied.  Other claims were received in February and April 2011.  The current claim was submitted by the Veteran's agent and received by VA in August 2011.

A. Nausea, Abdominal Pain, Diarrhea, and Sore Throat

The Veteran contends that he has a disorder manifested by nausea, abdominal pain, diarrhea, and sore throat that began during military service.  

An April 1966 pre-induction report of medical history reflects that the Veteran denied currently or ever having chronic or frequent colds, frequent indigestion, or stomach or intestinal trouble.  On pre-induction examination the same day, the throat, lungs and chest, and abdomen and viscera were normal on clinical evaluation.  Chest x-ray was negative.

In June 1966, he was treated for an upper respiratory infection and sore throat.  In September 1966, he presented to the Kirk Army Hospital in Aberdeen, Maryland with complaints of nausea, abdominal pain, diarrhea, and sore throat for the past week.  The examiner noted that the Veteran appeared toxic and his temperature was 101, but he was shaking.  The diagnosis was viremia.  (Viremia is defined as "the presence of viruses in the blood."  See Dorland's Illustrated Medical Dictionary 2058 (32 ed. 2012)).  In December 1966, he sought treatment for flank pain, abdominal cramps, diarrhea, chills and fever, headache, and some dyspnea.  The diagnosis was gastroenteritis.  He was treated for another upper respiratory infection in July 1967.  

The Veteran's service treatment records place him at Fort Hood in Killeen, Texas beginning in January 1968.  In March 1969, he complained of a cold with productive cough and sore neck.  A June 1969 treatment note reflects that he received aspirin, Cepacol, and Robitussin for a sore throat, described as rough or dry.  A September 1969 medical board examination report revealed normal throat, lungs and chest, and abdomen and viscera on clinical evaluation, and negative chest x-ray. 

Post-service VA treatment records treatment records are silent a chronic disorder manifested by nausea, abdominal pain, diarrhea, and sore throat; any viremia; or gastroenteritis.  A July 1999 VA history and physical notes a past medical history of diverticulosis diagnosed three years earlier [in 1996].  Subsequent VA primary care records dated in February 2008, September 2010, and September 2011 reflect that the Veteran denied having fever, chills, cough or wheeze, heartburn/GERD, diarrhea, nausea, vomiting, or abdominal pain.  

A July 2012 CT study of the abdomen and pelvis for evaluation of a renal stone revealed cholelithiasis, hiatal hernia, and colonic diverticulosis.  Other findings included dilated distal esophagus with retained particulate consistent with reflux.  Also in July 2012, the Veteran presented to VA urgent care with complaints of flank pain and nausea.  The diagnosis was left pyelonephritis, renolithiasis, and cholelithiasis.  A September 2012 discharge summary reflects an overnight hospital admission for right renal stone.

In the January 2013 substantive appeal, the Veteran's agent appeared to suggest that the September 1966 observation that the Veteran appeared toxic was evidence of undiagnosed sepsis.  He submitted a Cleveland Clinic article, Nausea and Vomiting," which explained that these "are not diseases, but rather are symptoms of many different conditions."  He also submitted an excerpt from "Infectious Disease" regarding "Sepsis."

The Veteran was afforded VA esophageal and intestinal examinations in April 2013.  He stated that over the past year or two, he sometimes choked on liquids.  He reported that he believed he had nocturnal reflux because it was happening a lot the previous year after beginning a few years back.  He denied seeing his physician for the problem, but reported taking TUMS before bed.  He could not recall coughing or vomiting up blood.  He stated he was intubated in July 2012 for a lithotripsy and had trouble talking and swallowing for a while after the procedure.  He declined having a swallow study.  He endorsed dysphagia, pyrosis, reflux, sleep disturbance cause by esophageal reflux, and transient nausea.  

During the intestinal portion of the examination, the Veteran denied any problems with his intestines or liver other than problems with reflux as described in the esophagus examination.  He denied any melena, hematochezia, abdominal pain, diarrhea, or constipation.  He reported getting some nausea secondary to pain from his ankles and back.  

Following a review of the claims file, physical examination, and laboratory testing, the diagnosis was gastroesophageal reflux disease (GERD), hiatal hernia, colonic diverticulosis, and cholelithiasis.  The examiner remarked that each diagnosis was an incidental finding on CT examination in July 2012 during a work-up for a kidney stone.  Regarding the claimed disability manifested by nausea, abdominal pain, diarrhea, and sore throat, the examiner concluded that the Veteran did not have a current diagnosed disability or residuals.  The examiner reiterated that the Veteran had gastroenteritis while in service that was self-limited and was no longer present at the time of his medical evaluation board in 1969.  He added that the more recent diagnoses of GERD, hiatal hernia, colonic diverticulosis, and cholelithiasis and his dysphagia presented several decades later and were not in any way related to or caused by the episodes of acute gastroenteritis in the 1960s.

At the February 2014 hearing, the Veteran's agent argued that the claimed nausea, abdominal pain, diarrhea, and sore throat were due to exposure to depleted uranium.  The Veteran testified that he was stationed at Fort Hood for about a year after his tour in Vietnam.

In February 2014 correspondence, the Veteran's agent submitted an article from the Journal of Neurogastroenterol Motility entitled "Atypical Symptoms in Patients with Gastroesophageal Reflux Disease."  The agent stated that the article "shows a relationship with gastroenteritis and gastroesophageal reflux disease."  The Board has reviewed the article and observes that gastroenteritis is not mentioned. 

Having considered the medical and lay evidence of record, the Board finds that service connection for a disorder manifested by nausea, abdominal pain, diarrhea, and sore throat is not warranted.  

First, the episode of nausea, abdominal pain, diarrhea, and sore throat during service in September 1966 was attributed to viremia.  The remaining service treatment records and post-service treatment records do not reflect that the Veteran experienced viremia again or that he has a current viremia disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014).  Similarly, while the Veteran was treated for an episode of gastroenteritis in December 1966, he is not shown to have a current gastroenteritis disability.   Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has current viremia or gastroenteritis, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current viremia or gastroenteritis disability, has not been met.

Considering current disabilities that include some symptoms such as nausea, abdominal pain, diarrhea, and sore throat, the Board notes that cholelithiasis, hiatal hernia, diverticulosis, and GERD were diagnosed following a CT scan in July 2012, approximately 42 years after separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only medical opinion to address whether the Veteran has a current disability manifested by symptoms such as nausea, abdominal pain, diarrhea, and sore throat that is related to service is from the April 2013 VA examiner and the Board finds the opinion is persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner opined that the Veteran did not have a current disability manifested by nausea, abdominal pain, diarrhea, and sore throat; the in-service episode of gastroenteritis was self-limited and no longer present; and recent, incidental diagnoses following a CT scan in July 2012 were unrelated to service.

The Board accepts the April 2013 VA examiner's opinions as being the most probative medical evidence on the subject, as they were based on a review of all available historical records, and contain a rationale for the medical conclusion that is consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's complaints of nausea, abdominal pain, diarrhea, and sore throat during service, including his treatment for gastroenteritis, but concluded that he did not have a current disability manifested by such symptoms due to service.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner, which reflect that he does not have a current disorder manifested by nausea, abdominal pain, diarrhea, and sore throat that was incurred in or otherwise related to military service.

B. Right Hand Warts

An April 1966 pre-induction medical history report reflects that the Veteran reported a history of boils; a physician's summary elaborated that the Veteran had had no recent furuncles (boils).  He denied currently or ever having any skin diseases.  On pre-induction examination the same day, the skin was normal on clinical evaluation.

In March, July, and September 1967, the Veteran was treated at the dermatology clinic in DaNang, Vietnam for multiple warts or verruca vulgaris on his right hand.  At the September visit, the warts were slightly infected, and he was advised to avoid working with grease or oil [in his duties as a vehicle repairman] for a week.  
A September 1969 medical board examination report documented normal skin on clinical evaluation.

Post-service VA treatment records were silent for complaints or findings regarding right hand warts.

The Veteran was afforded a VA skin diseases examination in April 2013.  He reported that he had warts to his right hand from his time in service, but they mostly went away.  He denied having been treated with any oral or topical medications or with any treatments or procedures in the past 12 months for skin problems.  On examination, no warts were detected on the right hand.  After reviewing the claims file and examining the Veteran to the extent permitted, the examiner indicated that no skin pathology was found at present.

In February 2014 the Veteran testified that his right hand warts were burned off during service.  His agent asked whether he was "aware that they buried depleted uranium there" [at Fort Hood] and whether he ever dug in the soil there.  The Veteran indicated he had to crawl in the dirt and dig ditches.  He also stated that he was stationed at Fort Hood after his tour in Vietnam.

In February 2014 correspondence, the Veteran's agent cited an Internet publication from the American Academy of Dermatology, which indicated that there "is no cure for the wart virus.  This means that warts can return at the same site or appear in a new spot."  

The Board has considered the medical and lay evidence of record and finds that service connection for right hand warts is not warranted because the Veteran is not shown to have a current right hand warts disability.  The Board acknowledges the arguments raised by the Veteran's agent regarding exposure to depleted uranium and the suggestion that right hand warts may one day recur because there is no cure for the virus.  However, the Board finds these arguments unpersuasive.  First, service treatment records document that the Veteran was treated for right hand warts before he was stationed at Fort Hood.  As a result, the suggestion that exposure to depleted uranium at Fort Hood caused the warts is without merit.  In addition, the fact remains that the medical evidence of record does not document a recurrence of warts and the Veteran himself reported on VA examination in April 2013 that his warts "mostly went away."  To the extent that a wart-causing virus remains in the Veteran's body, he has not identified, and the evidence does not reflect, any disabling effects of such a virus.

Service connection for right hand warts is denied because the Veteran does not have a current right hand warts disability.  See Gilpin and Brammer, supra.                                                                                                                                                        

C. Disorder of the Anterior Portion of the Right Leg 

On pre-induction examination in April 1966, the Veteran denied a history of "trick" or locked knee, but endorsed a history of swollen or painful joints.  A physician's summary elaborated that the swollen or painful joints referred to the Veteran's history of club feet.  On examination, the lower extremities were reported as normal.  An October 1967 treatment note reflects the Veteran's report that he fell the previous night at a club and hurt the right anterior (front) portion of his right leg.  On examination, there was no bruise, spasm, or knee strain.  A diagnosis was not rendered; however, he was advised to soak the affected area in hot water and keep it elevated at night.  It was also dressed with an Ace bandage.  A March 1969 emergency clinic record pertains to a left leg injury.  A September 1969 medical board examination report noted trimalleolar fracture, bilateral, with delayed healing, but no other abnormalities of the bilateral lower extremities.  The service treatment records are silent for complaints, diagnosis, or treatment for right knee problems.

Post-service VA treatment records are silent for complaints, diagnosis, or treatment regarding the anterior portion of the right leg.  During a July 1999 VA history and physical, the Veteran denied swelling, coldness, numbness, tingling, pain with exertion, discoloration, hair loss, blood clotting, or sores that do not heal on a review of systems of the legs.  Examination of the extremities revealed no edema, varicosities, cyanosis, swelling, calf tenderness, or deformity.  With the exception of a toe, the rest of his joints were reported as normal with normal range of motion.  

During a September 2010 VA annual examination, the Veteran denied any bone or joint pain or any joint swelling.  On examination of the musculoskeletal system, there were no knee effusions; the Veteran was able to ambulate, sit up, and arise from a sitting position; there was no tenderness, warmth, or deformity; and range of motion was appropriate.  He presented for a biomechanical examination in January 2011, but did not identify problems with the anterior portion of the right leg or his right knee.  

The Veteran was afforded a VA knees and legs examination in April 2013.  He could not recall when his knees started hurting, but believed it happened with the "jump off the deuce and a half in 1970."  He stated that he was put in a straight cast for a year for his right knee in 1970.  He described pain to both knees with weight bearing and occasional instability and swelling, which he believed may be gout.  The examiner reviewed the claims file and noted that there was no mention of a knee condition, including on medical evaluation board.  The examiner also indicated that he held the examination report open for over two weeks, but the Veteran still had not completed the knee x-rays that were ordered.  Following a physical examination of the knees and legs, the examiner reported that there was no pathology detected.  

In May 2013 the Veteran returned to VA to complete bilateral knee x-rays.  The impression was normal bilateral knees for age with minimal spurring.  Specific findings were reported as follows: knee joint spaces of bilateral knees are normal with minimal tricompartmental osteophyte formation and no joint effusion.  No soft tissue swelling.  Normal mineralization without bone lesions.  Minimal atherosclerotic calcification distal bilateral SFA.

At the February 2014 hearing, the Veteran testified that while he was hospitalized for his ankles during service, he had a heavy, plaster, half-cast on his right leg that would pull his leg.  He stated that after the cast was removed, he could not move his right leg without pain.  He added that it went away a little, but he always had a problem with it.  When asked whether the symptoms still occurred today, he replied, "Yeah, once in a while."  When asked whether he was aware of any underlying disability regarding the right knee, hip, arthritis, or something, he stated, "Not that I know of."

In February 2014 correspondence, the Veteran's agent suggested that the Veteran's bilateral ankle disabilities were "a contributing factor to [the Veteran's] [right] leg disorder."  He pointed to December 1969 service treatment records, which "show [left] Leg walking casts required.  This would place undue stress upon the [right] leg."

Having considered the medical and lay evidence of record, the Board finds that service connection for a disorder of the right anterior portion of the right leg is not warranted because competent medical evidence of record fails to establish that the Veteran has a current disability involving the anterior portion of the right leg.  See Gilpin and Brammer, supra.  Instead, the evidence of record demonstrates a minor injury to the right anterior portion of the Veteran's right leg in October 1967 after falling at a club without further complaints related to the anterior portion of the right leg among the remainder of his service treatment records and post-service VA treatment records.  In fact, the VA treatment records reflect the Veteran's denials of right leg symptoms and he had no pathology of his right leg or knee on VA examination in April 2013.  The Board finds such evidence probative as to whether the 1967 injury to the anterior portion of the right leg resulted in a chronic disability and that the evidence weighs against the claim. 

Also, because competent medical evidence establishes that the Veteran does not have a current disability of the right anterior portion of the right leg or right knee, the assertion that the Veteran's in-service casts for his ankle fractures caused a current right leg or knee disability is without merit.

D. Blurred Vision

Pertinent to the claim for service connection for blurred vision, 38 C.F.R. § 3.303(d) provides that refractive error of the eye is not an injury or disease for VA compensation purposes.

On pre-induction examination in April 1966, the Veteran indicated that he had never worn glasses or contact lenses or had any eye trouble.  Examination of his eyes was reported as normal and his distant vision was 20/20 in each eye.  A June 1968 optometry clinic note reflects that the Veteran complained of blurred vision in the left eye.  The diagnosis was mixed astigmatism.  A September 1969 medical board examination report documented that the eyes, generally, were normal on clinical evaluation and right and left distant vision was reported as 20/20.

Post-service VA treatment records reflect that the Veteran denied having vision problems or blurry vision during reviews of systems in February 2008, October 2009, and November 2011.  In September 2010, however, he reported that his vision gets blurry when his blood sugar gets low.  

During a private eye examination in December 2012, the Veteran complained of cracked bifocal lenses and reported stable vision.  Following the examination, the diagnosis was early senile ectropion, regular astigmatism, and mild dermatochalasis.

In January 2013, the Veteran's agent submitted a Wikipedia article regarding astigmatism and highlighted that the "two types of astigmatism are regular and irregular."  

The Veteran was afforded a VA eyes examination in April 2013.  He denied having any specific eye trauma or eye problems in the past other than some blurry vision.  Following a review of the claims file and examination, the diagnosis was age-related nuclear sclerotic cataracts of both eyes.  The examiner noted that the Veteran had no eye conditions linked to military service and instead had age-related cataracts.

At the February 2014 hearing the Veteran testified that something got caught in his eye at Fort Hood in the wind, stating that a branch went in his left eye when someone opened a door and he had had blurred vision in that eye ever since.  He indicated that he wore glasses, but did not know what was causing his blurred vision or whether he had cataracts.

The Board has considered the medical and lay evidence of record and finds that service connection for blurred vision is not warranted.  

An astigmatism is defined as "an error of refraction caused by unequal curvature of the refractive surfaces of the eye."  Dorland's Illustrated Medical Dictionary 168 (32d ed. 2012).  Although the Veteran was diagnosed with astigmatism during military service and was shown to have regular astigmatism on private examination in December 2012, astigmatism is a refractive error of the eye and, thus, not a disability for VA compensation purposes.

Considering the Veteran's bilateral cataracts disability, the Board finds persuasive the medical opinion of the April 2013 VA examiner, who attributed the cataracts disability to age and not to any disease, event, or injury during military service.  The examiner's opinion was based on a history provided by the Veteran in which he denied any past eye trauma; a review of the claims file, which revealed normal eye findings at separation consistent with the Veteran's denial of any eye trauma; and physical examination.

To the extent that the Veteran now alleges that a branch went in his left eye during service, causing blurry vision ever since, the Board finds his assertion lacks credibility because it is inconsistent with his prior statements to treatment providers denying blurry vision (except when his blood sugar gets low) and inconsistent with his report on VA examination that he did not experience any eye trauma.  Similarly, his remote assertion that he suffered a left eye injury during military service does not account for the symptoms of blurry vision that he also reports in his right eye.  

In conclusion, the most probative and persuasive evidence of record establishes that the Veteran's nuclear sclerotic cataracts of both eyes diagnosed decades after separation from military service is unrelated to service and instead a result of age.




ORDER

Service connection for a disorder manifested by nausea, severe abdominal pain, diarrhea, and sore throat is denied.

Service connection for disability exhibited by right hand warts is denied.

Service connection for a right leg anterior portion disorder is denied.

Service connection for disability exhibited by blurred vision is denied.


REMAND

Rash

Veteran contends that he has a rash between his legs that began during military service.

His service treatment records reflect November 1967 treatment with HC/VIO [Vioform-Hydrocortisone] ointment for a rash between his legs, or insidious growth in the crotch area over the past month.  On medical board examination in Fort Hood, Texas in September 1969, his skin was normal on clinical evaluation.

During an April 2013 VA skin diseases examination, the Veteran stated that the rash between his legs was gone at the time, but it occurs when it is hot.  The Veteran declined examination of the skin between the legs as a rash was not present at the time.  After reviewing the claims file and examining the Veteran to the extent permitted, the examiner concluded that the rash from 1967 had resolved and that no skin pathology was found at present.

In February 2014 the Veteran testified that he still gets a rash between his legs that "smells like rotting flesh and ammonia."  

The Veteran is competent to report recurrent symptoms of an odorous, recurrent rash during hot weather.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (holding that a veteran is competent observe skin conditions such as boils, blotches, and rashes).  As a result, the Board finds that he should be provided another VA examination, if possible, when he is experiencing symptoms.  See 38 C.F.R. § 3.159 (c)(4) (2014); see also Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that the Board must "provide for the conduct of an adequate examination during the active stage of appellant's tinea pedis.").

Twisted Neck

The Veteran also asserts that he has a current neck disability claimed as a "twisted neck."  His claim was denied in part because the post-service medical evidence of record did not reflect a current cervical spine disability other than slightly decreased range of motion on lateral rotation on VA examination in April 2013.  However, the impression of a May 2013 cervical spine x-ray was moderate lower cervical spine degenerative changes without high-grade osseous neural foraminal stenosis.  The AOJ should return the claims file to the April 2013 examining physician for a supplemental medical opinion.

Ankles

In addition to the right and left ankle disabilities on appeal, the Veteran is service connected for osteomyelitis of the left ankle, which is rated as noncompensable.  In October 2013, the Veteran filed a claim for a compensable disability rating based on several noncompensable, service-connected disabilities, including left ankle osteomyelitis.  He was afforded a VA examination in April 2014 to evaluate his osteomyelitis.  Many of the findings from the April 2014 examination report are pertinent to his pending appeal for higher ratings for right ankle arthritis status post right ankle fracture and residuals of left ankle fracture.  However, the RO's consideration of the examination findings was limited to the issue of a higher rating for left ankle osteomyelitis as reflected by a May 2014 rating decision.  The AOJ should consider the April 2014 VA examination report as it relates to the right and left ankle disabilities on appeal.

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the VA Salt Lake City Health Care System, including the Saint George Community Based Outpatient Clinic (CBOC) and related clinics dating since June 2013.

2.  After completion of the above, arrange for a VA examination with a dermatologist during a flare-up (to the extent possible) or between the months of June through August to evaluate the Veteran's claimed rash between the legs.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished.  

The examiner is asked to identify all skin disorders found between the legs on examination.  For each diagnosed skin disorder, if any, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disability had its onset in service, or is otherwise related to military service, including the rash for which the Veteran was treated in November 1967 or his presumed exposure to herbicides during his service in the Republic of Vietnam.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After outstanding treatment records are obtained, provide the Veteran's entire claims file, including all electronic records, to the VA physician who conducted the April 2013 cervical spine examination, if available, to obtain a supplemental medical opinion.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.  

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the current cervical spine disability manifested by degenerative changes began during military service, or is otherwise related to service, including the January 1967 finding that the Veteran's hyoid bone apparently slid over the thyroid cartilage and resolved itself.

A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above and any additional development deemed necessary, the AOJ should adjudicate the issues remaining on appeal, including the issue of entitlement to a TDIU.  The remaining issues include the following: entitlement to service connection for a rash between the legs and a twisted neck, and entitlement to ratings in excess of 20 percent for right ankle arthritis status post right ankle fracture and in excess of 30 percent for residuals of left ankle fracture.  Adjudication of the ankle disabilities should include consideration of the April 2014 VA examination findings related to the October 2013 increased rating claim for left ankle osteomyelitis.  If any benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


